                                                                 Case 2:19-cv-00501-GMN-EJY Document 23 Filed 08/15/19 Page 1 of 2



                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Phone: (702) 880-5554
                                                                 FAX: (702) 385-5518
                                                             7   dkrieger@hainesandkrieger.com
                                                             8   smiller@hainesandkrieger.com
                                                             9
                                                               Attorneys for Plaintiff,
                                                            10 DOLOMYLENE C. PINOLIAR
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                    UNITED STATES DISTRICT COURT
                           Henderson, Nevada 89123




                                                            12                           DISTRICT OF NEVADA
                                                            13
                                                                 DOLOMYLENE C. PINOLIAR,                 Case No.: 2:19-cv-00501-GMN-GWF
                                                            14
                                                            15                 Plaintiff,
                                                                                                         STIPULATION AND ORDER
                                                            16         vs.                               DISMISSING ACTION AS TO
                                                            17                                           DEFENDANT WELLS FARGO
                                                               EQUIFAX INFORMATION                       HOME MORTGAGE
                                                            18
                                                               SERVICES, LLC; AMERICAN
                                                            19 HONDA FINANCE CORP; HOME
                                                               AMERICAN MORTGAGE CORP;
                                                            20
                                                               WELLS FARGO HOME MORTGAGE,
                                                            21
                                                            22                Defendants.

                                                            23
                                                            24         DOLOMYLENE C. PINOLIAR (“Plaintiff”), together with Defendant
                                                            25 WELLS FARGO BANK, N.A., named Wells Fargo Home Mortgage in the caption
                                                            26
                                                                 (“Wells Fargo”), collectively the “Parties” hereby stipulate and agree that the
                                                            27
                                                            28 above-entitled action shall be dismissed, with prejudice, pursuant to and in

                                                                                                       -1-
                                                                 Case 2:19-cv-00501-GMN-EJY Document 23 Filed 08/15/19 Page 2 of 2



                                                             1 accordance with Federal Rule of Civil Procedure 41(a)(2).             This Dismissal is
                                                             2
                                                                 effective only as to Defendant Wells Fargo.            Each Party shall bear its own
                                                             3
                                                             4 attorney's fees and costs of suit.
                                                             5
                                                                       Dated: August 15, 2019
                                                             6
                                                             7 /s/Shawn W. Miller            .                    /s/ Kiah D. Beverly-Graham      .
                                                             8 Shawn W. Miller, Esq.                              Kelly Dove, Esq.
                                                               David H. Krieger, Esq.                             Kiah D. Beverly-Graham, Esq.
                                                             9
                                                               Haines & Krieger, LLC                              Snell & Wilmer L.L.P.
                                                            10 8985 S. Eastern Avenue                             3883 Howard Hughes Parkway
                                                               Suite 350                                          Suite 1100
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                               Henderson, Nevada 89123                            Las Vegas, Nevada 89169
                           Henderson, Nevada 89123




                                                            12
                                                            13 Attorneys for Plaintiff                            Attorneys for Defendant
                                                                 DOLOMYLENE C. PINOLIAR                           WELLS FARGO BANK, N.A.
                                                            14
                                                            15
                                                            16                                       ORDER
                                                            17
                                                                       IT IS SO ORDERED.
                                                            18
                                                            19
                                                            20                    20 day of August, 2019.
                                                                       DATED this ____
                                                            21
                                                            22
                                                            23                                         __________________________________
                                                                                                       Gloria M. Navarro, Chief Judge
                                                            24                                         UNITED STATES DISTRICT COURT
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                            -2-
